NOS. 12-18-00366-CR
                                       12-18-00367-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 LARRY COLEMAN HICKS,                              §      APPEAL FROM THE 7TH
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       These appeals are being dismissed for want of jurisdiction. Larry Coleman Hicks, acting
pro se, filed a notice of appeal regarding trial court cause numbers 007-1262-12 and 007-1263-12.
In cause number 007-1262-12, the trial court signed an order of dismissal on May 17, 2013. In
cause number 007-1263-12, sentence was imposed on February 11, 2013. Under the rules of
appellate procedure, the notice of appeal must be filed within thirty days after the sentence is
imposed or suspended in open court, or after the day the trial court enters an appealable order; or
within ninety days if the defendant timely files a motion for new trial. See TEX. R. APP. P. 26.2(a).
Rule 26.3 provides that a motion to extend the time for filing a notice of appeal must be filed
within fifteen days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3. In this
case, Appellant filed his notice of appeal on December 31, 2018, long after the time for filing a
notice of appeal under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3.
       On December 31, 2018, this Court notified Appellant that the information received failed
to show the jurisdiction of the Court, i.e., there was no notice of appeal filed within the time
allowed by the rules of appellate procedure and no timely motion for an extension of time to file
the notice of appeal. See TEX. R. APP. P. 26.2, 26.3. In a separate notice, we informed Appellant
that the order being appealed is not a current or new appealable order. Both notices informed
Appellant that the appeals would be dismissed unless the information was amended on or before
January 10, 2019, to show this Court’s jurisdiction. The deadline passed without a response from
Appellant.
         This Court is not authorized to extend the time for perfecting an appeal except as provided
by the Texas Rules of Appellate Procedure.1 See TEX. R. APP. P. 26.2, 26.3; see also Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996). Accordingly, we dismiss Appellant’s appeals for want of jurisdiction.2 See
TEX. R. APP. P. 43.2(f).
Opinion delivered January 23, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).
         2
          Appellant also filed other appeals over which we lack jurisdiction. See Hicks v. State, No. 12-18-00307-
CR, 2018 WL 6521643 (Tex. App.—Tyler Dec. 12, 2018, no pet.) (mem. op., not designated for publication); see also
Hicks v. State, No. 12-18-00286-CR, 2018 WL 6191107 (Tex. App.—Tyler Nov. 28, 2018, no pet.) (mem. op., not
designated for publication); Hicks v. State, No. 12-18-00263-CR, 2018 WL 5023619 (Tex. App.—Tyler Oct. 17,
2018, no pet.) (mem. op., not designated for publication); Hicks v. State, No. 12-18-00211-CR, 2018 WL 4214204
(Tex. App.—Tyler Sept. 5, 2018, no pet.) (mem. op., not designated for publication); Hicks v. State, No. 12-18-00164-
CR, 2018 WL 3454878 (Tex. App.—Tyler July 18, 2018, no pet.) (mem. op., not designated for publication).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 23, 2019


                                         NO. 12-18-00366-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1262-12)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 23, 2019


                                         NO. 12-18-00367-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1263-12)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.